08/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 22-0461


                                        OP 22-0461

                                                                         ALED
TODD ZIMBELMAN,
                                                                          AUG 2 3 2022
              Petitioner,                                              Bowen
                                                                               Greenwood.
                                                                     Clerk of Supreme
                                                                                      Court
                                                                        State of Montana

       v.
                                                                   ORDER
MONTANA NINTH JUDICIAL DISTRICT
COURT, HON. ROBERT G. OLSON, Presiding,
and BRANDI C. ZIMBELMAN,

              Respondents.


       Petitioner Todd Zimbelman (Todd) seeks a writ of review of the April 25, 2022
Order Affirming Standing Master's Order on Contentment (Order) entered in the Ninth
Judicial District Court, Pondera County. The Order affirmed the Standing Master's order
that held Todd in contempt for violating an economic restraining order when Todd failed
to notify Respondent Brandi C. Zimbelman (Brandi) that he had received certain crop
insurance checks, spent the proceeds, and did not advise Brandi how he spent the money.
He firther requests that this Court stay the District Court proceeding pending the
disposition of this writ.
       Todd previously attempted to appeal from the District Court order at issue here.
However, we held that the contempt order was not an appealable order as it did not
adjudicate any party's rights in the dissolution matter and made no determination of the
equitable distribution of the marital estate. Marriage of Zimbelman, No. DA 22-0275,
Order (Mont. July 26, 2022). We further concluded that "[a]ny consideration of the crop
insurance proceeds is reviewable on direct appeal from a final decree in this case," and we
dismissed Todd's appeal without prejudice.
       Todd now attempts to bring the matter to this Court via writ of review. He asserts
that a writ of review, pursuant to § 3-1-523, MCA, is his only remedy as we determined
that the order at issue is not an appealable order.
          However, Todd's petition is untimely. A writ of review must be filed within 30
days of the date the District Court enters its order finding contempt. Jones v. Mont.
Nineteenth Jud. Dist. Ct., 2001 MT 276, ¶ 22, 307 Mont. 305, 37 P.3d 682. In Jones, we
held that, pursuant to M. R. App. P. 5, (now renumbered as M. R. App. P. 4(5)(a)(i)),
petitions for writs of certiorari to review contempt proceedings must be filed with the clerk
of the district court within 30 days of the date the district court enters its order finding
contempt. Here, Todd did not file his petition until August 18, 2022-115 days after the
District Court entered its order. The petition is therefore untimely.
          Moreover, we previously held that the dispute over the crop insurance proceeds
would be "reviewable on direct appeal from a final decree in this case." That remains our
ruling.
          Therefore,
          IT IS ORDERED that the petition for a writ of review is DENIED and DISMISSED.
          The Clerk is directed to provide copies of this Order to counsel for Petitioner, to
counsel for Brandi C. Zimbelman, and to the Hon. Robert G. Olson, presiding District
Judge.
          DATED this c-h-a day of August, 2022.




                                                                 Chief Justice




                                               2